NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment was given in an interview with Robert Perez on 9/8/2022.
The application has been amended as follows: 
Rejoin claims 30-32.
Cancel claims 57, 59, 61-63, and 65.
Claim 37, line 1, insert --1-- after “claim”. 

Allowable Subject Matter
Claims 1-2, 12, 17, 22, 25, 29-33, 37, 51, and 93 are allowed.

Instant claim 1 recites a step of applying pressure to a mixture of thermosetting resin and crystals thereby producing a network of crystals touching each other with the thermosetting resin in the interstices between the crystals of the network and curing the thermosetting resin in the mixture under pressure to produce a cured material before leaching the crystals out with a solvent to produce the openly porous thermoset set foam. This is not present in the closest prior art. 
The closest prior art references are the following: (1) Boutle (US 4,242,464); (2) White et al. (US 4,076,656); (3) Mortensen et al. (US 5,571,848); (4) Kemper (US 3,379,658); and (5) Papangelou et al. (US 2008/0234401).
Boutle teaches a microporous material made by coagulating a polymer solution containing dispersed microscopic particles of a removable filler soluble in a coagulating liquid (abstract). The particles are leached out to leave the material in solid microporous form (column 1, lines 18-22). Examples of filler include sodium chloride (column 2, lines 65-68), which is comprised of crystals. The solvent leaching agent may comprise water (column 3, lines 22-24). The proportion of filler (crystals) to working material (polymer) is from 0.5 to 6 parts by weight filler to 1 part of working material. See column 3, lines 18-21. 
Boutle fails to disclose that the polymer resin is a thermosetting resin. Boutle discloses that the material is a thermoplastic. Boutle fails to disclose applying pressure to a mixture of the resin and the filler (crystals) and fails to disclose curing the mixture under pressure before leaching the filler with a solvent. 
White teaches a method of producing a porous plastic composition by blending a polymer and water-soluble particulate material. The blend is formed by calendaring, extruding or molding, and then the water-soluble particulate material is leached out with water to form the porous plastic. See abstract.  The polymer may be a cured thermosetting resin (column 3, lines 37-44). 
White et al. fails to disclose a step of applying pressure to the blend comprising the polymer (which may be a thermosetting resin) and the water-soluble particulate material to produce a network of the water-soluble particulate material. White further fails teach curing of the blend under pressure to produce a cured material before leaching out of the water-soluble particulate material with water. 
Mortensen et al. teach a method for producing a microcellular foam of a curable material by replicating a dissolvable particle preform and leaching away the dissolvable preform. In one embodiment, the method comprises providing dissolvable particles; packing the dissolvable particles into a preform; infiltrating the preform with a liquid curable material to form an infiltrated preform; cooling the infiltrated preform so that the liquid curable material hardens to form a hardened, curable, material-infiltrated preform; and leaching the hardened, curable preform so that the dissolvable particles dissolve to form a hardened curable-material microcellular foam. The hardened, curable-material microcellular foam can be cured. See column 2, lines 1-12. Examples of the dissolvable particles include sodium chloride, which are crystals. See column 3, lines 39-41. 
Mortensen et al. fail to teach that packing the dissolvable particles and infiltrating with a liquid curable material occurs under applied pressure. Mortensen et al. further fails to disclose that the liquid curable material is a thermosetting resin. Mortensen et al. fails to disclose curing the preform before leaching of the dissolvable particles. 
Kemper teaches a method of making a flexible sheet, the method comprising forming a mixture of water-soluble salt crystals encapsulated in a plastisol during a gelling stage and before thermosetting or fusing, and then during the heating process of water of crystallization from some of the salt crystals is released and vaporized to form pores and tiny intercommunicating channels. The cured sheet material is passed through a series of pressure rollers.
Kemper fails to disclose applying pressure to the mixture of crystals and plastisol to produce a network, and further fails to teach curing the mixture under pressure before leaching the crystals with solvent. Pressure rollers are only applied after the sheet is cured and after the crystals are leached, which is distinct from the instantly claimed method. 
Papagenlou et al. teach a method to create interconnected porosity in materials (abstract). Papangelou et al. teach that the porous materials of the invention can be produced by a solvent casting/particulate-leaching method in which solid particles, such as sodium chloride, are mixed with a polymer solution and cast into a desired shape. The sodium chloride is dissolved from the mixture with water to produce a porous structure. Pore size and network are dependent on the size and weight fraction of the sodium chloride. See ¶43. The polymer networks comprise a thermosetting epoxy resin. See ¶46.
Papangelou et al. fails to disclose applying pressure to the mixture of polymer and sodium chloride particles. Papangelou further fails to teach curing the thermosetting resin after under pressure before leaching out of the sodium chloride particles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766